Brown, President.
Bowyer sold to Amick a tract of land —deed witb general warranty to be made when tbe purchase money was paid. Amick gave bis bonds for tbe price and Bowyer gave bis title bond for tbe deed. Part of tbe price was paid, judgment at law on one of tbe bonds for tbe residue. Injunction to tbe judgment on ground of defect of title. Bowyer answered tbe bill denying defect of title.
Tbe material question arising for determination in tbe case is: Can a vendee wbo enters under a title bond from bis vendor and bolds tbe land under that title till tbe statute of limitation would bar a recovery against bim by an adverse title, set up defect of title in bis vendor existing at tbe *8daté of sale to him, as ground of injunction to a judgment for tbe purchase money. I think he cannot. Peers vs. Basnett, 12 Grat.; Piedmont Coal and Iron Company vs. Brant and others, decided at the present term.
I think, therefore, the injunction was properly dissolved, and the bill dismissed, and that the decree of the circuit court should be affirmed.
Judge Maxwell concurred.
Decree appirmed.